Citation Nr: 0702164	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-08 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an eye condition.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted], appellant's daughter


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to January 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2006.  Transcripts of said 
hearing have been associated with the claims file.

The issues of entitlement to service connection for an eye 
condition and cataracts are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for an eye condition was denied by the 
RO in a rating decision of April 1955.  The veteran did not 
appeal the decision.

2.  The evidence submitted since the RO's April 1955 decision 
is new and material.

3.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service.

4.  Bilateral hearing loss disability and is not attributable 
to service.


CONCLUSIONSOF LAW

1.  The April 1955 decision, which denied service connection 
for an eye condition is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the April 1955 rating 
decision, which denied service connection for an eye 
condition, new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of reopening the claim for service connection for 
an eye condition and service connection for bilateral hearing 
loss.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  In a VCAA letter 
of December 2000 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The VCAA letter predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in December 2000 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  In addition, the 
appellant was provided with proper Dingess/Hartman notice in 
the VCAA letter of March 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  A Travel Board 
hearing were conducted.  Therefore, the Board finds that the 
VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required, nor has the 
delayed notice of the VCAA resulted in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

New and Material 

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended on August 29, 2001.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001 and the veteran filed his claim in June 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001).

The RO, in a decision dated in April 1955, denied the 
appellant's claim of entitlement to service connection an eye 
condition on the basis that the veteran's defective vision of 
the left eye was due to a constitutional and developmental 
abnormality which is not a disability under the law.  Service 
connection for an eye condition was denied as not shown by 
the evidence of record.

The evidence which was of record at the time of the prior 
decision included the veteran's service medical records. 

A physical examination dated in January 1954 noted the 
veteran's uncorrected visual acuity as 20/20 on the right eye 
and 20/30 on the left eye.  The entrance examination had 
disclosed 20/20 in each eye.  The veteran's eyes were 
otherwise noted as normal.  

Evidence added to the record since April 1955, includes VA 
outpatient treatment dated between April 2001 and February 
2005.  VA treatment records f February 2002 note that the 
veteran was diagnosed with cortical cataracts.  VA treatment 
records of November 2004 note the veteran's visual acuity as 
20/80 on the right eye and 20/50 on the left eye, and note 
the veteran was suspected of having glaucoma.  

The April 1955 rating decision was final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1955 decision.

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of defective vision in the left eye, but no evidence 
of a nexus to service or in-service disease or injury.  Since 
that determination, the veteran has presented outpatient 
treatment records which document treatment the presence of 
cataracts.  The additional evidence is new and material.  At 
the time of the final RO decision, the veteran's service 
medical records were of record.  They were reviewed in 
conjunction with his contentions and his claim, but service 
connection was denied on the basis that the veteran's 
defective vision of the left eye was due to a constitutional 
or developmental abnormality which is not a disability under 
the law.  Also, other than a constitutional and developmental 
defect of the left eye, there was no evidence of an eye 
disability.  The Board notes that the evidence of record 
notes a diagnosis of cataracts and glaucoma suspect.  

Based upon the reasons for the prior denial, the evidence is 
new and material.  At the time of the prior denial, there was 
no evidence of acquired eye pathology.  In fact, the 
determination was that an eye condition was not shown by the 
evidence of record.  Since that determination there is 
evidence of cataracts in each eye.  Based upon the prior 
reasoning, evidence of a current disability cures one of the 
evidentiary defects that existed at the time of the prior 
denial.  The evidence is new, material and the claim is 
reopened.

Bilateral Hearing Loss Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Initially, the Board notes that the veteran served during the 
Korean War assigned to a heavy mortar infantry unit and he 
now claims that his bilateral hearing loss is due to noise 
exposure from firing weapons while in combat in Korea.  The 
veteran's DD-214 show that he is entitled to wear the Korean 
Service Medal with three bronze stars.  Therefore, the Board 
finds that the provisions of 38 U.S.C.A. § 1154(b) are for 
application and will accept the veteran's claim that he was 
exposed to loud noise while in service.

In a separation physical of January 1954 the veteran had 
normal hearing at 15/15 bilaterally and his ears were noted 
as normal.

VA outpatient treatment records of May 2001 note that the 
veteran suffered from mild sloping to severe sensorineural 
hearing loss on the right and mild to moderately severe 
sensorineural hearing loss on the left.  Word recognition was 
fair to good, at 80 % on the right and 76 % on the left.  A 
history of noise exposure while in service was noted.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for bilateral hearing loss 
disability.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran has alleged that his hearing loss disability is a 
consequence of noise exposure while in service.  As noted 
above, considering the provisions of 38 C.F.R. § 1154(b), the 
Board finds that the veteran was exposed to noise during 
service.  However, there is no competent evidence of a nexus 
between the veteran's service and his current bilateral 
hearing loss disability.  

The competent evidence of record shows that bilateral hearing 
loss disability was first manifested more than a year after 
service.  The veteran's hearing was normal at separation in 
1954.  The first evidence of record of a bilateral hearing 
loss disability is a VA outpatient treatment record of May 
2001.  This is more than 47 after separation from service.

Bilateral hearing loss or hearing loss disability was not 
demonstrated during service.  From 1954 to 2001, there was no 
record of complaints, findings, treatment, or diagnosis of 
bilateral hearing loss.  Thus, continuity of symptomatology 
was not shown after service.  The competent evidence of 
record shows that current bilateral hearing loss disability 
is not related to service.

Furthermore, the Board notes that by the veteran's own 
admissions his bilateral hearing loss manifested more than a 
year after separation from service.  At the Travel Board 
hearing of August 2006 the veteran testified that he first 
experienced a decrease in hearing around 1956 or 1957.  This 
was two to three years after separation from service.  The 
Board finds the veteran to be credible and his statements 
that he started to experience hearing loss two to three years 
after separation from service to be truthful.  Therefore, 
service connection is not warranted as a hearing loss 
disability developed more than a year after separation from 
service.  

In sum, bilateral hearing loss disability was not manifest 
during service or for many years thereafter.  The veteran's 
assertion of hearing loss disability due to in-service noise 
exposure is not supported and is not competent.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss disability.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 
3.102 (2002).


ORDER

The application to reopen the claim for entitlement to 
service connection for an eye condition is denied.

Service connection for bilateral hearing loss disability is 
denied.




REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); see 38 U.S.C.A. §  
5103A(d).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran has claimed service connection for an eye 
condition manifested by defective vision and cataracts.  VA 
outpatient treatment records note complaints of defective 
vision and treatment for cataracts.  At the Travel Board 
hearing of August 2006, the veteran testified that while 
serving during the Korean War, he would fire weapons, 
including heavy mortar, and that he would experience blurry 
vision after firing the weapons.  He further stated that the 
blurred vision was caused by the recoil effect after the 
firing of the weapons.  As noted above, the veteran's DD-214 
confirms the fact that the veteran was in combat.  
Furthermore, as noted above, the Board finds the veteran 
credible and accepts his allegations as true.  Therefore, 
following the provisions of 38 U.S.C.A. § 1154(b), the Board 
finds that the veteran suffered an injury to his eyes while 
in service from the recoil caused by the firing of the 
weapons.  

A separation examination of January 1954 noted the veteran's 
vision to be 20/20 on the right eye and 20/30 on the left 
eye.  His vision had been noted as 20/20 bilaterally at 
entrance.  VA outpatient records note the veteran's visual 
acuity as 20/80 on the right eye and 20/50 on the left eye.  
Furthermore, VA outpatient treatment records document 
treatment for cataracts in both eyes.  An examination is 
needed in order to determine the etiology of the veteran's 
defective vision and cataracts.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination to determine the nature 
and etiology of any eye condition 
manifested by defective vision and 
cataracts the veteran may currently 
have.  The claims folder should be 
made available to the examiner for 
review before the examination.  The 
examiner should specifically comment 
as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently found 
defective vision and cataracts were 
caused or had an origin during the 
veteran's service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
It is requested that reasoning be 
afforded in support of any opinion 
provided.

If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


